UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7071


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRANCISCO BARAHONA, a/k/a Poncho,

                    Defendant - Appellant.



                                      No. 17-7099


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRANCISCO BARAHONA, a/k/a Poncho,

                    Defendant - Appellant.




Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:12-cr-00014-RWT-3; 8:15-cv-03658-RWT)


Submitted: December 19, 2017                                   Decided: January 3, 2018
Before WILKINSON, TRAXLER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francisco Barahona, Appellant Pro Se. Arun G. Rao, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Francisco Barahona seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 (2012) motion and denying him a certificate of appealability.

The orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Barahona has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeals.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3